PCIJ_A_12_ChorzowFactory-Indemnities_DEU_POL_1927-11-21_ORD_01_IM_00_EN.txt. PUBLICATIONS DE LA COUR PERMANENTE DE JUSTICE
INTERNATIONALE

SERIE A — N° 12

RECUEIL DES ARRETS

AFFAIRE RELATIVE A L’USINE
DE CHORZOW (INDEMNITES)

ORDONNANCE DU 21 NOVEMBRE 1927

 

 

PUBLICATIONS OF THE PERMANENT COURT
OF INTERNATIONAL JUSTICE.

SERIES A—wNo. 12

COLLECTION OF JUDGMENTS

CASE CONCERNING THE FACTORY
AT CHORZOW (INDEMNITIES).

ORDER MADE ON NOVEMBER alist. 1927

Société d’Editions
A. W. Sijthoff
Leyde

A. W. Sijthoff's
Publishing Company
Leyden

 
ORDER

MADE ON NOVEMBER 21st, 1927.

1927.
November 21st.
File E. c. XIII.

TWELFTH (ORDINARY) SESSION

Before:

MM. Huser, President,
LODER, Former President,

Lord FINLAY,

MM. Nyxoiu,
MOORE,
ALTAMIRA,
ODA,
ANZILOTTI,

Judges,

MM. BEICHMANN,
NEGULESCO, Deputy- Judges.

CASE CONCERNING THE FACTORY AT CHORZOW
(INDEMNITIES).

The Government of Germany, represented by Dr. Erich
Kaufmann, Professor at Bonn,
Applicant,
versus
The Government of the Polish Republic, represented by
Dr. Thadeus Sobolewski, Agent for the Polish Government
before the Polish-German Mixed Arbitral Tribunal,
. Respondent.

Request by the German Government for the indication of a
provisional measure of interim protection.
THE Court,

Having regard to the Request of the German Government
. dated October 14th and filed with the Registry of the Court
CHORZOW.—ORDER OF COURT .(NOVEMBER 2ist, 1927) 0

on November 15th, 1927, to the effect that a provisional
measure of interim protection should be indicated in the
case concerning the Chorzé6w factory (indemnities) now
pending before the Court ; |

Having regard to Article 4r of the Statute and Article 57 of
the Rules of Court ; |

Having regard to Judgment No. 8 given by the Court on
July 26th, 1927;

Whereas in the request above mentioned of the German
Government it is submitted that, by virtue of the powers
conferred upon it under Article 4x of the Statute, the Court
should indicate to the Polish Government that it must pay to
the German Government, as a provisional measure, the sum of
thirty millions of Reichsmarks within one month from the date
of the Order sought ; .

Whereas the Court, in Judgment No. 8, by which it declared
itself to have jurisdiction to give judgment upon the merits
in the case in question, has reserved for judgment on the
merits the claims formulated in the Application instituting pro-
ceedings filed with the Registry of the Court on February 8th,
1927, by the German Government ;

Considering that the request of the German Government
cannot be regarded as relating to the indication of measures
of interim protection, but as designed to obtain an interim
judgment in favour of a part of the claim formulated in
the Application above mentioned ; |

That, consequently, the request under consideration is not
covered by the terms of the provisions of the Statute and
Rules cited therein ;

Considering that, in these circumstances, there is no reason
to invite the Polish Government to submit observations upon
the German Government’s request ;

Considering that the Court is entitled, as normally composed,
to indicate, should occasion arise, provisional measures of
interim. protection, without specially obtaining the assistance
of national judges ;
CHORZOW.—ORDER OF COURT (NOVEMBER 21st, I927) II

THE CourT,
composed as above,

Decides, that effect cannot bé given to the request of the
German Government dated October r4th, 1927.

Done in French and English, the French text being
authoritative, at the Peace Palace, The Hague, this twenty-
first day of November, one thousand nine hundred and twenty-
seven, in three copies, one of which is to be placed in the
archives of the Court, and the others to be forwarded to the
Agents of the German and Polish Governments respectively.

(Signed) Max HUBER,
President.

(Signed) À. HAMMARSKJOLD,
Registrar.
